Citation Nr: 1018709	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  04-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to service connection for residuals of a 
right hip injury.

4.  Entitlement to service connection for bilateral loss of 
vision.

5.  Entitlement to service connection for hypertension, also 
claimed as secondary to service-connected diabetes mellitus, 
type II.

6.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

7.  Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1964 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The case was brought before the Board in February 2007, at 
which time the claims were remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claims, to include affording him VA 
examinations.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issues on appeal. 

The issues of entitlement to service connection for 
hypertension, hearing loss and a psychiatric disability, to 
include PTSD, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.




FINDINGS OF FACT

1.  The Veteran's right calcaneal spur has not been medically 
associated with any incident of his military service.

2.  The Veteran does not currently have a diagnosed right 
ankle disability.

3.  The Veteran does not currently have a diagnosed right hip 
disability.

4.  The Veteran does not currently have retinopathy, glaucoma 
or any other eye-related disease; he has refractive error.


CONCLUSIONS OF LAW

1.  A right foot disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

2.  A right ankle disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2009).

3.  A right hip disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).

4. The Veteran's claimed vision problems, to include 
retinopathy, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either it manifested itself 
to a degree of 10 percent or more within one year from the 
date of separation from service. 38 C.F.R. §§ 3.307, 
3.309(a).  Here, no legal presumption is applicable here 
because the medical evidence does not confirm a diagnosis of 
arthritis for the Veteran's right foot, ankle or hip. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran claims he had an in-service jeep accident 
injuring his right foot, ankle and hip, which still cause him 
to suffer with chronic pain today.  Specifically, he claims a 
jeep ran over his foot in the military when he was pushing 
the vehicle out of mud.  He further claims his vision has 
markedly decreased ever since his military service, and 
especially since he was diagnosed with diabetes mellitus in 
2003. 

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records do not confirm an in-
service jeep injury or any injury to the right foot, ankle or 
hip.  The service treatment records, moreover, are completely 
silent as to any complaints, treatment or diagnosis with 
regard to the right foot, right ankle, right hip or vision.  
Indeed, entrance and separation examinations confirm the 
Veteran entered and exited the military with 20/20 vision 
bilaterally and with no orthopedic complaints or 
abnormalities.



Right Foot, Ankle and Hip

Again, the Veteran contends he has chronic right foot, ankle 
and hip disabilities attributable to an in-service jeep 
accident, which could not be confirmed in his military 
records.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has chronic 
right foot, ankle and hip disorders related to an in-service 
injury or any other incident in service.  The Board concludes 
he does not.

The Veteran's post-service treatment records certainly 
indicate periodic complaints of right foot, ankle and hip 
pain since 2003.  At that time, the Veteran sought VA medical 
treatment for claimed chronic pain of his right foot, ankle 
and hip.  X-rays taken in May 2003 and July 2003, however, 
revealed a normal hip, foot and ankle except for a calcaneal 
spur on the right foot.  The Veteran was diagnosed with 
"arthralgia".  Records in connection with the Veteran's 
grant of Social Security Administration (SSA) disability 
benefits also confirm chronic pain of the right foot, hip and 
ankle, with diagnosis of degenerative joint disease, but no 
x-ray reports confirming such.

The Board finds noteworthy that the RO, in an April 2005 
rating decision, awarded the Veteran service connection for 
peripheral neuropathy of the bilateral feet, associated with 
the Veteran's diabetes mellitus, type II.  Accordingly, this 
appeal may not be granted on the basis of neurological 
abnormality of the lower extremity as the disability has 
already been service-connected. 



Regrettably, none of the medical evidence of record confirms 
any other disability of the right lower extremity, to include 
the foot, ankle and hip, other than a right calcaneal spur.  
Although the SSA records indicate degenerative joint disease, 
such is a diagnosis based on x-ray findings, and the x-ray 
reports of record are normal.  The spur, moreover, has never 
been medically associated with any incident of the Veteran's 
military service.

The Board has considered the Veteran's statements describing 
his in-service injury and his chronic pain since service.  In 
accordance with the recent decision of the United States 
Court of Appeals for the Federal Circuit in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is credible regardless 
of the lack of contemporaneous medical evidence.  However, 
the Veteran's claims fail based upon the lack of medical 
evidence of current disabilities.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997). 

In other words, despite the Veteran's complaints of foot, 
ankle and hip pain, no medical professional has ever 
diagnosed the Veteran with chronic disabilities of the right 
foot, ankle and hip.  Service-connection first and foremost 
requires a diagnosis of a current disability.  Complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  To 
the extent that the Veteran's right calcaneal spur is a 
disability, no medical professional has ever linked the spur 
to any in-service incident. 

Without current diagnoses, service connection is not 
warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's 
claims. As such, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Vision Loss

It is unclear what the Veteran's allegations are with respect 
to his vision claim.  He merely claims his vision has 
declined through the years.

The Veteran is currently service-connected for diabetes 
mellitus, type II.  To the extent his vision claim is alleged 
as secondary to his service-connected diabetes, any 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

In this case, as indicated above, the Veteran's service 
treatment records indicate the Veteran entered and separated 
from the service with perfect vision without correction.  The 
records are silent as to any complaints, treatment or 
diagnoses of any eye- or vision-related disability.  The 
service treatment records are also silent as to any injury to 
the eye and the Veteran denies the same.  In short, the 
Veteran's service treatment records are devoid of any 
findings consistent with a chronic eye- or vision-related 
disability.

After service, the Veteran was diagnosed with diabetes 
mellitus, type II, sometime in 2003.  Since that time, the 
Veteran has been periodically tested for complications of 
diabetes, to include diabetic retinopathy.  VA outpatient 
treatment records indicate an eye examination in September 
2003 finding no evidence of diabetic retinopathy, glaucoma or 
any other eye disease.  Indeed, at that time, the treatment 
record notes the Veteran claimed he was mugged eight to nine 
years ago, decades after service, and since that time he has 
permanent left superior eyelid ptosis and vision blurring.   



An October 2004 private disability examination, done in 
conjunction with the Veteran's application for SSA disability 
benefits, similarly notes the Veteran has some refractory 
vision problems, but does not note a diagnosis of retinopathy 
or any other eye disease.

In short, the medical evidence does not confirm the Veteran 
has any diagnosed eye disease, but rather suffers from 
refractive error.  To the extent the Veteran is claiming 
entitlement to service connection for refractive error, the 
Board concludes his claim must fail as a matter of law.  That 
is, congenital or developmental conditions and refractive 
errors are not injuries or diseases and, therefore, generally 
may not be service connected as a matter of express VA 
regulation.  38 C.F.R. § 3.303(c), 4.9.  

There are, however, certain limited exceptions to this rule.  
Service connection may be granted for hereditary diseases 
that either first manifested themselves during service or 
which preexisted service and progressed at an abnormally high 
rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  
Further, where during service a congenital or developmental 
defect is subject to a superimposed injury or disease, 
service connection may be warranted.  VAOPGCPREC 82-90 (July 
18, 1990).  

In this case, none of the exceptions apply.  As indicated 
above, the Veteran entered and separated service with perfect 
20/20, uncorrected vision.  There is no evidence of an in-
service injury to the eye and the Veteran does not allege any 
such injury.  

In short, the Veteran does not have a current diagnosis of 
retinopathy, glaucoma or any other eye-related disease.  The 
Veteran does have impaired vision without correction, but his 
impaired vision is due to refractive error occurring with 
time after service and, therefore, is not a service-
connectable disability as a matter of law.  See 38 C.F.R. § 
3.303(c), 4.9.  Indeed, the Veteran himself contends his 
post-service eye problems are related to a post-service 
mugging and not due to some in-service event or injury.  For 
these reasons, service-connection for vision problems, to 
include retinopathy, must be denied. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against all the claims, and 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in July 2003 and July 2005.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claims, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  Since the Board has concluded 
that the preponderance of the evidence is against the claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Veteran 
was sent a letter prior to the January 2004 rating decision, 
but complete notice for all claims on appeal was not realized 
until July 2005, after the initial rating decision. 

The Veteran, however, still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, 19 Vet. App. 103.  Although the notice 
provided to the claimant in 2005 was not given prior to the 
first adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the claims were readjudicated and an additional SSOC was 
provided to the Veteran in November 2005 and July 2008.  Not 
only has he been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran and records from the Social 
Security Administration (SSA) associated with his disability 
benefits have been obtained, to the extent possible.  The 
Veteran has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claims. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
for the following reasons.  Initially, as explained above, 
the contended in-service jeep accident could not be confirmed 
in the military records.  The Veteran claims his foot was 
run-over by the jeep as he was pushing the vehicle out of the 
mud.  He further believes this injury caused his current 
chronic right foot, ankle and hip pain.  While the Board has 
considered the Veteran's statements, the Board finds it 
entirely unconvincing that such a serious injury would not 
have been documented or treated while in the military. 

Even accepting the Veteran's recollection of the injury, 
which is inconsistent with the objective evidence, the 
medical evidence does not confirm any current chronic 
disability of the foot, ankle or hip, other than a calcaneal 
spur.  To the extent the calcaneal spur is considered a 
"disability," no medical professional has ever associated 
the spur with prior trauma or an in-service injury.  

With regard to the Veteran's vision loss claim, as explained 
above, the Veteran's decreased visual acuity is not a 
compensable disability as a matter of law.  The Veteran also 
has not alleged his impaired visual acuity is related to any 
in-service injury and, indeed, claims his visual impairment 
is due to a post-service incident.  

For these reasons, the Board finds the four elements 
indicated in McLendon are not satisfied, and therefore VA 
examinations are not required in this case and would serve no 
useful purpose.  See McLendon, 20 Vet. App. 79.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims as outlined above.  


ORDER

Entitlement to service connection for residuals of a right 
foot injury is denied.

Entitlement to service connection for residuals of a right 
ankle injury is denied.

Entitlement to service connection for residuals of a right 
hip injury is denied.

Entitlement to service connection for bilateral loss of 
vision is denied.


REMAND

Hypertension and Hearing Loss

The hypertension and hearing loss claims were previously 
remanded, in part, to afford the Veteran appropriate VA 
examinations in connection with his claims.  The Veteran's 
representative contends that these examinations are 
inadequate for various reasons.  Most noteworthy, the 
Veteran's representative argues that the examiners did not 
have the entire claims folder to review prior to rendering 
the opinions.  The Board agrees.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

When the claims were last remanded, the Board found the 
Veteran had identified records not currently in the claims 
folder, to include records associated with his grant of 
Social Security Administration (SSA) disability records.  The 
Board specifically instructed the AMC to obtain these records 
as well as other missing VA outpatient treatment records 
prior to affording the Veteran appropriate VA examinations 
for his hypertension and hearing loss claims.  

The record shows, in contrast, the Veteran was afforded VA 
examinations in connection with his hypertension and hearing 
loss claims in August 2007, but the missing medical and SSA 
records were not obtained until July 2008.  A notation 
completed by the AMC dated December 2007 further confirms VA 
examinations were complete without SSA records being 
associated with the claims folder.  This is contrary to the 
Board's February 2007 remand instructions and, therefore, a 
remand is warranted.  Id. 

The obtained VA outpatient treatment records and SSA 
disability records, moreover, clearly contain relevant 
medical evidence with regard to both hypertension and hearing 
loss, to include the time frame in which hypertension was 
diagnosed with relation to the time frame in which diabetes 
mellitus was diagnosed.  The Veteran's hypertension claim, 
claimed as secondary to diabetes mellitus, was partially 
denied by the RO based on the finding that the Veteran's 
hypertension was diagnosed before or around the same time as 
his diabetes mellitus.  Accordingly, the new medical evidence 
is extremely relevant to the disposition of the Veteran's 
claims. 

It is unclear whether the new medical evidence would change 
the examiners' opinions, and, therefore, corrective action is 
required.

Psychiatric disability, to include PTSD

The Veteran initially claimed entitlement to service 
connection for PTSD.  The medical records, however, 
inconsistently reveal diagnoses of various mental 
disabilities, to include PTSD, dyssomnia, and various 
cognitive impairments.  

The Veteran's representative argues the claim should be 
construed as a claim of entitlement to service connection for 
any psychiatric disorder raised in the record.  The Board 
agrees.

In February 2009, the United States Court of Appeals for 
Veterans Claims (Court) held that, when a claimant identifies 
PTSD without more, it cannot be considered a claim limited 
only to that diagnosis, but rather must be considered a claim 
for any mental disability that may reasonably be encompassed 
by several factors including the claimant's description of 
the claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim. The Court found that such an appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, whatever it is, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with 
Clemons, VA must consider in the instant case whether the 
Veteran has any psychiatric disability that is etiologically 
related to his military service.
 
With regard to PTSD, specifically, the Veteran claims he has 
PTSD due to his daily life in Vietnam.  He does not contend 
he participated in combat, but claims he was exposed to 
combat, to include dead bodies, on a daily basis.  The 
Veteran's personnel records confirm the Veteran was stationed 
in the country of Vietnam during the Vietnam War Era, but the 
Veteran failed to provide any sufficient details to confirm a 
specific in-service stressor.  To the extent the Veteran's 
claim is premised on PTSD, the Veteran should once again be 
advised he must provide sufficient information to confirm any 
claimed in-service stressful incident.

With regard to any other psychiatric disability, however, the 
medical evidence indicates at least some possibility that his 
current sleep disorder, namely dyssomnia, may be related to 
nightmares of Vietnam.  The VA outpatient treatment records 
note complaints of intrusive memories and nightmares of his 
experiences in Vietnam as well as non-military memories from 
his childhood.  No medical professional, however, has 
specifically opined whether the Veteran's dyssomnia, or any 
other psychiatric disability, is related to his service in 
Vietnam or any other incident of his military service.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  With regard to 
service connection claims, the Court held in the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

In this case, the Board concludes a VA examination is 
necessary to resolve the Veteran's psychiatric diagnosis or 
diagnoses and the likely etiology of any diagnosis found.

The AMC should also take this opportunity to obtain VA 
outpatient treatment records from March 2007 to the present 
prior to scheduling any VA examination or opinion.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide specific information regarding any 
alleged in-service stressor suffered while 
in Vietnam.  Specifically, the Veteran 
should be asked to identify specific 
dates, narrowed to a two-month increment, 
where he claims he was exposed to combat, 
witnessed dead bodies or any other combat-
related incident.  Appropriate action 
should then be taken to confirm the 
Veteran's in-service stressful incidents.

2.  Obtain any pertinent VA outpatient 
treatment records for the Veteran from the 
VA Medical Center in Fort Worth, Texas 
from March 2007 to the present.  All 
efforts to obtain VA records should be 
fully documented.

3.  After obtaining all of the above 
mentioned evidence, to the extent 
available, ask the same VA examiners who 
conducted the August 2007 hypertension and 
hearing loss examinations to proffer an 
addendum opinion after reviewing all 
evidence received since the August 2007 
examinations indicating whether the new 
evidence changes their opinion(s) and, if 
so, to explain how the opinion(s) have 
changed.  Specifically, the examiners 
should offer an addendum as to the 
following:

*	Whether it is at least as likely as 
not that the Veteran's hypertension 
or bilateral sensorineural hearing 
loss had its onset during military 
service or is causally related to 
service (to include in-service 
acoustic trauma);
*	Whether it is at least as likely as 
not that the Veteran's hypertension 
or bilateral sensorineural hearing 
loss was manifested to a compensable 
degree by September 1968 (i.e. within 
one year after separation from the 
military); and
*	Whether it is at least as likely as 
not that the Veteran's hypertension 
was caused or aggravated by the 
Veteran's service-connected diabetes 
mellitus, type II.

If the same examiners are not available, 
the Veteran should be scheduled for new 
appropriate VA examinations and the new 
examiners are asked to provide opinions as 
to each of the questions outlined above. 

The Veteran's claims folder should be 
provided to the examiners for review of 
pertinent documents therein in connection 
with the examinations and/or addendum.  The 
examination report and/or addendum should 
reflect that such a review was conducted.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physicians should 
provide a complete rationale for any 
opinion provided resolving all conflicting 
evidence.

4.  After obtaining all of the above 
mentioned evidence, to the extent 
available, and after making reasonable 
attempts to confirm any and all identified 
in-service stressors, schedule the Veteran 
for a VA psychiatric examination to 
ascertain whether the Veteran has PTSD, or 
any other psychiatric disability, related 
to his Vietnam service, any confirmed in-
service stressful incident, or any other 
incident of his military service.  

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  

Specifically with regard to PTSD, the AMC 
should inform the examiner what, if any, 
in-service stressors have been objectively 
confirmed and the examiner should be 
informed that only confirmed stressors may 
be considered with respect to the diagnosis 
of PTSD specifically.  After review of the 
pertinent material, the examiner must 
specifically discuss whether the appellant 
meets the diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., was any confirmed 
in-service stressful incident sufficient to 
produce PTSD), and, if so, is there a link 
between the current symptoms and his 
confirmed in-service stressful incident.

If no stressful incident is confirmed, the 
examiner is also asked to opine as to 
whether the Veteran meets the diagnostic 
criteria for any other mental disability 
and, if so, the likelihood that any such 
diagnosis is related to his military 
service, to include service in Vietnam. 

The Veteran's claims folder should be 
provided to the examiner for review of 
pertinent documents therein in connection 
with the examination.  The examination 
report should reflect that such a review 
was conducted.

It would be helpful if the physician 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood 
greater than 50%), "at least as 
likely as not" (meaning likelihood 
of at least 50%), or "less likely 
than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided resolving all conflicting 
evidence.



5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefits sought remain 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate review.

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


